                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −127)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,916 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                          Jan 02, 2020
                                                      John W. Nichols
                                                      Clerk of the Panel
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                 SCHEDULE CTO−127 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


FLORIDA SOUTHERN
                                                                                  Opposed 12/30/19
  FLS        0      19−62992   Florida Health Sciences Center, Inc. et al v. Sackler et al

KANSAS

  KS         2      19−02744   Bina et al v. Teva Pharmaceuticals USA, Inc. et al

KENTUCKY EASTERN

                               Bath County Fiscal Court v. Amerisourcebergen Drug
  KYE        0      19−00130   Corporation et al

LOUISIANA EASTERN

  LAE        2      19−14516   Montgomery v. Purdue Pharma Inc, et al
  LAE        2      19−14521   Abita Springs Town v. Purdue Pharma Inc et al

MISSISSIPPI SOUTHERN

  MSS        1      19−00937   Singing River Health System et al v. Grace et al Opposed 12/30/19

NEVADA
                                                                                 Opposed 12/23/19
  NV         2      19−02128   City of Las Vegas v. Purdue Pharma, L.P. et al

NEW MEXICO

                               City of Albuquerque v. Teva Pharmaceuticals USA, Inc.
  NM         1      19−01168   et al Opposed 12/24/19
